Case 4:19-cr-03462-CKJ-JR Document 1 Filed 12/02/19 Page 1 of1

 

 

 

 

 
 

 

 

 

 

 

CRIMINAL COMPLAINT
. . . DISTRICT of ARIZONA
United States District Court
United States of America DOCKET NO,
V.
Alma Veronica Gutierrez-Ruiz
DOB: XX/XX/1977; Citizen of Mexico | MAGISTRATE'S CASE NO, _
Complaint for violation of Title 8 | United States Code § 1326 (a) ss
NAME OF JUDGE OR MAGISTRATE OFFICIAL TITLE _ | LOCATION
. UNITED STATES MAGISTRATE JUDGE | TUCSON, ARIZONA
DATE OF OFFENSE PLACE OF OFFENSE ADDRESS OF ACCUSED (if known)
. ON OR ABOUT , AT OR NEAR ,
November 30, 2019 Nogales, Arizona _

 

 

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about November 30, 2019, at or near Nogales, in the District of Arizona, Alma Veronica Gutierrez-Ruiz ,
an alien, knowingly and intentionally attempted to enter the United States of America after having been denied
admission, excluded, deported, and removed from the United States through Nogales, Arizona on September 21,
2019 and not having obtained the express consent of the Attorney General or the Secretary of the Department of
Homeland Security to reapply for admission thereto; in violation of Title 8, United States Code, Section 1326,

enhanced by Title 8, United States Code, Section 1326 (a).

 

_ | BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Alma Veronica Gutierrez-Ruiz is a citizen of Mexico. On September 21, 2019, Alma Veronica Gutierrez-
Ruiz, was lawfully denied admission, excluded, deported, and removed from the United States through Nogales,
_|Arizona . On November 30, 2019, Alma Veronica Gutierrez-Ruiz knowingly and intentionally attempted to re-
enter the United States by presenting a Non-Immigrant Visa, Form BBBC, in the name of another person. Alma
Veronica Gutierrez-Ruiz did not obtain the express consent of the Attorney General or the Secretary of the
Department of Homeland Security to re-apply for admission to the United States. \

 

 

 

 

 

 

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: — A) ,
DETENTION REQUESTED | SIGNA COPPLAINANT
. . . (offici le) :
Being duly sworn, I declare that the foregoing is Marco Av Estrada .
true and correct to the best of my knowledge. corde TITLE V OD
Authorized by AUSA_LMG2 | CBPOR |
Sworn to before me and subscribed in my presence. .
SIGNATURE OF MAGISTRATIIUQGE” “| DATE
ia ms. Porn Qaah December 2, 2019,

 

 

1) See Federal rules of Criminal Procedure Rules 3 and 54
